                Case 17-01393-RAM   Doc 147   Filed 12/28/18    Page 1 of 2




       ORDERED in the Southern District of Florida on December 27, 2018.




                                                       Robert A. Mark, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                          )
  In re:                                  )       Case No. 15-17570-BKC-RAM
                                          )
  JADE WINDS ASSOCIATION, INC.,           )       Chapter 11
                                          )
          Debtor.                         )
                                          )
                                          )
  JADE WINDS ASSOCIATION, INC.,           )
                                          )
          Plaintiff,                      )
                                          )
  v.                                      )       Adv. No. 17-01393-BKC-RAM-A
                                          )
  FIRSTSERVICE RESIDENTIAL                )
  FLORIDA, INC.,                          )
                                          )
          Defendant.                      )
                                          )

                      ORDER GRANTING IN PART DEFENDANT’S
                MOTION TO ALTER RULE 30 DEPOSITION LIMITATIONS

          The   Court   conducted   a   hearing   on    December       20,    2018,     on
          Case 17-01393-RAM   Doc 147    Filed 12/28/18   Page 2 of 2



FirstService’s Motion to Alter Certain Rule 30 Limitations (the

“Motion to Alter”) [DE #131].           For the reasons stated on the

record, it is–

     ORDERED as follows:

     1.   The Motion to Alter is granted in part.

     2.   Each side may take up to 15 depositions without prejudice

to either party filing a motion seeking leave to take additional

depositions.

     3.   The parties have agreed not to conduct any depositions

until after January 18, 2019, the agreed upon mediation date.

                                  ###

Copies Furnished To:
Daniel F. Blonsky, Esq.
Kristopher E. Pearson, Esq.




                                    2
